Name: Commission Regulation (EEC) No 2008/86 of 27 June 1986 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 28 . 6 . 86 Official Journal of the European Communities No L 171 /53 COMMISSION REGULATION (EEC) No 2008/86 of 27 June 1986 fixing the amount of the subsidy on oil seeds amount may, therefore, be applied on a temporary basis and should be confirmed or replaced when the indicative price of the 1985/86 marketing year is known ; Whereas estimated production of colza, rape and sunflower seed for the 1986/87 marketing year has not been fixed ; whereas the amount, where appropriate, to be deducted from the subsidy in compliance with the system of maximum guaranteed quantities referred to in Article 27a of Regulation No 136/66/EEC could therefore not be determined ; whereas the Council fixed by Regulation (EEC) No 1457/86 the target price for sunflower seed for the 1986/87 marketing year on the basis of an oil content of 44 % for which the coefficient of equivalence with seed of other qualities has not been fixed ; whereas the amounts of the subsidy should therefore only be applied on a temporary basis and should be confirmed or replaced once the effects of the system of maximum guaranteed quantities for colza, rape and sunflower seed and the coef ­ ficient of equivalence of sunflower seed are known ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 1905/86 to the infor ­ mation known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 3768/85 (2), and in particular Article 27 (4), Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 1333/86 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (i), as last amended by Regulation (EEC) No 1474/84 (6), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 1905/86 Q ; Whereas the target price and the monthly increments in the target price for colza, rape and sunflower seed for the 1986/87 marketing year have been fixed in Regulations (EEC) No 1457/86 (8) and (EEC) No 1458/86 (9) ; Whereas, in the absence of the target price for the 1985/86 marketing year for colza and rape seed and in the absence of the amount of the monthly increase for June 1986 for colza and rape seed, the amount of the subsidy in the case of advance fixing for June 1986 for colza and rape seed has been obtainable only provision ­ ally on the basis of the target price and the monthly increase as last proposed by the Commission to the Council for the marketing year 1985/86 ; whereas this HAS ADOPTED THIS REGULATION : Article 1 1 . The amounts of the subsidy and the exchange rates referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 ( l0) shall be as set out in the Annexes hereto . 2 . The amount of the compensatory aid referred to in Article 14 of Regulation (EEC) No 475/86 and Article 12 of Regulation (EEC) No 476/86 shall be as shown in Annex II to this Regulation for sunflower seed harvested in Spain and Portugal . 3 . The amount of the subsidy in the case of advance fixing for June 1986 for colza and rape seed will , however, be confirmed or replaced as from 28 June 1986 to take into account the indicative price which is fixed for these (') OJ No 172, 30 . 9 . 1966, p . 3025/66 . (2) OJ No L 362, 31 . 12. 1985, p. 8 . (3) OJ No L 164, 24. 6 . 1985, p. 11 . (4) OJ No L 119, 8 . 5 . 1986, p . 19 . (j OJ No L 167, 25 . 7 . 1972, p . 9 . Is) OJ No L 146, 31 . 5 . 1986, p . 25 . O OJ No L 164, 20 . 6 . 1986, p . 15 . (8) OJ No L 133, 21 . 5 . 1986, p . 12 . 0 OJ No L 133, 21 . 5. 1986, p . 14 . ( ,0 OJ No L 266, 28 . 9 . 1983 , p. 1 . No L 171 /54 Official Journal of the European Communities 28 . 6 . 86 products for the 1985/86 marketing year, and the amount of the monthly increase for June 1986 for colza and rape seed. 4. However, the amount of the subsidy in the case of advance fixing for July, August, September, October and November 1986 for colza and rape and for August, September and October 1986 for sunflower will be confirmed or replaced as from 28 June 1986 to take into account the coefficient of equivalence of sunflower seed and, where appropriate, the effects of the application of the system of maximum guaranteed quantities for colza, rape and sunflower seed . Article 2 This Regulation shall enter into force on 28 June 1986. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 27 June 1986. For the Commission Frans ANDRIESSEN Vice-President 28 . 6 . 86 Official Journal of the European Communities No L 171 /55 ANNEX I Aids to colza and rape seed (amounts per 100 kilograms) Current month (') 2nd month (2) 3rd month (2) 4th month (2) 5th month (2) 6th month (2) 1 . Gross aids (ECU) \ \  Spain  0,610 0,610 0,586 0,562 0,538  Portugal  0,000 0,000 0,000 0,000 0,000  Other Member States 31,023 26,863 26,863 27,763 29,009 29,505 2. Final aids (a) Seed harvested and processed in :  Federal Republic of Germany I I (DM) 75,32 65,40 65,42 67,66 70,57 72,11  Netherlands (Fl) 84,87 73,69 73,69 76,21 79,49 81,18  BLEU (Bfrs/Lfrs) 1 421,87 1 250,11 1 250,1 1 1 291,73 1 350,50 1 368,31  France (FF) 206,54 182,00 181,70 187,72 196,94 201,24  Denmark (Dkr) 257,80 228,63 228,63 236,33 247,00 250,85  Ireland ( £ Irl) 22,831 20,225 20,222 20,879 21,837 22,160  United Kingdom ( £) 17,722 15,536 15,536 16,127 16,958 17,144  Italy (Lit) 43 667 40 145 39 986 41 250 43 225 43 821  Greece (Dr) 2 309,27 2 548,48 2 489,05 2 570,73 2 742,29 2 726,83 (b) Seed harvested in Spain and \ \ processed : |\ \  in Spain (Pta)  0,00 0,00 0,00 0,00 0,00  in a Member State listed at (a) Il li (Pta)  3 043,09 3 043,09 3 139,44 3 325,16 3 364,36 (c) Seed harvested in Portugal and \\ Il processed : li  in Portugal (Esc)  0,00 0,00 0,00 0,00 0,00  in a Member State listed at (a) \l \l (Esc)  3 941,30 3 929,66 4 022,27 4 218,97 4 226,36 (') On the basis of the Commission s proposal concerning the indicative price for the 1985/86 marketing year and subject to confirmation by the Council's decision. (2) Subject to the amount to be deducted in compliance with the system of maximum guaranteed quantities . No L 171 /56 Official Journal of the European Communities 28 . 6 . 86 ANNEX II Aids to sunflower seed (amounts per 100 kilograms) Current month 2nd month 3rd month (') 4th month (') 5th month (') 1 . Gross aids (ECU) I  Spain   1,720 1,720 1,696  Portugal   0,000 0,000 0,000  Other Member States 40,717 40,717 37,027 37,027 37,637 2. Final aids l (a) Seed harvested and processed in (2) : \  Federal Republic of Germany \\ (DM) 98,50 98,50 89,71 89,84 91,29  Netherlands (Fl) 110,98 110,98 101,06 101,20 102,84  BLEU (Bfrs/Lfrs) 1 871,07 1 871,07 1 726,16 1 725,35 1 753,95  France (FF) 273,99 273,99 253,50 252,92 257,26  Denmark (Dkr) 339,25 339,25 315,40 315,40 320,61  Ireland ( £ Irl) 30,085 30,085 27,950 27,915 28,380  United Kingdom ( £) 23,661 23,661 21,857 21,857 22,240  Italy (Lit) 57 942 57 940 55 575 55 416 56 356  Greece (Dr) 3 267,04 3 267,04 3 649,30 3 610,38 3 682,22 (b) Seed harvested in Spain and\\Il processed : II\l  in Spain (Pta)   109,94 33,91 27,08  in a Member State listed at (a)II\I (Pta)   3 064,28 3 025,75 3 114,79 (c) Seed harvested in Portugal and II|| processed : IIIIIl  in Portugal (Esc)   0,00 0,00 0,00  in Spain (Esc)   5 670,52 5 618,67 5 714,92  in a Member State listed at (a) IIIIIIII (Esc)   5 466,78 5 416,79 5 509,58 3 . Compensatory aids : IIIIIIIl  in Spain (Pta)   2 881,74 2 843,21 2 927,09  in Portugal (Esc)   5 426,47 5 376,48 5 468,13 (') Subject to the amount to be deducted in compliance with the system of maximum guaranteed quantities and the coefficient of equivalence for seed with an oil content of 44 % . (2) For seed harvested in the Community as constituted at 31 December 1985 and processed in Spain, the amounts shown in 2 (a) to be multi ­ plied by 1,037269 . ANNEX III Exchange rate of the ECU to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of 1 ECU) Current month 2nd month 3rd month 4th month 5th month 6th month DM 2,148580 2,143760 2,138990 2,134640 2,134640 2,122560 Fl 2,419380 2,417220 2,414950 2,412570 2,412570 2,403470 Bfrs/Lfrs 43,913400 43,909700 43,910000 43,909600 43,909600 43,918100 FF 6,854580 6,854870 6,855780 6,856490 6,856490 6,858950 Dkr 7,973370 7,977660 7,984310 7,991720 7,991720 8,020940 £ Irl 0,709057 0,710272 0,711594 0,712804 0,712804 0,716080 £ 0,638250 0,639682 0,641135 0,642262 0,642262 0,645969 Lit 1 474,280 1 480,470 1 486,030 1 491,620 1 491,620 1 507,060 Dr 135,477100 137,17770 139,02910 141,26470 141,26470 147,26030 Pta 137,516500 138,68870 139,34010 139,99210 139,99210 141,69030 Esc 145,414700 147,25720 148,72320 150,14170 150,14170 154,88710